IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 14 WAL 2017
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
TOM HAL CORNELISON, III,                :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.